internal_revenue_service number release date uil nos cc fip plr-110054-01 date legend company parent state a reinsurer country b contract a c e q x y z dear this responds to letters dated february april may june and date in which company requested certain rulings the requested rulings involve whether contracts under which company provides coverage for certain products against mechanical breakdown beyond the warranties provided by the manufacturer or retailer qualify as insurance contracts and whether company will be treated as an insurance_company for federal_income_tax purposes facts company will be incorporated in state a as a general business corporation company will not be recognized as an insurance_company under the laws of state a company’s entire business will relate to the issuance of the mechanical breakdown contracts to be described below all of the stock of company will be owned by parent parent which is also incorporated under the laws of state a is the parent of an affiliated_group of companies that files a consolidated federal_income_tax return which will include company as a member parent is also engaged in business as a providing multiple merchandise lines of goods in addition a portion of parent’s business activities relate to the provision of e services reinsurer is a country b reinsurance company for which an election will be made under sec_953 of the code to be treated as a domestic_corporation taxable in the united_states reinsurer will be a member joining in parent’s consolidated federal_income_tax return all of reinsurer’s stock is owned by parent reinsurer currently reinsures risks under various arrangements sold by parent and will be utilized as described below to reinsure some or all of the risks that company will assume under the mechanical breakdown contracts that company will issue as indicated above company’s only business activity will be the issuing of mechanical breakdown contracts the contracts obligating company to pay a qualified repair facility for repairs to or for the replacement of covered products purchased by customers the merchandise lines upon which company will offer the contracts will be on certain merchandise lines sold by parent company will not sell the contracts on all of parent’s merchandise lines eg some of parent’s products are of more of a disposable nature which would not be proper subjects for the contracts in exhibit a which is attached there is a list of the current merchandise lines for which company plans to issue the contracts the contracts provide that in exchange for company will be licensed or registered as a service_contract issuer under the laws of state a as well as the service_contract legislation of approximately states that currently have such legislation in addition it is anticipated that in several additional states company will fit into exceptions from insurance law licensing or registration requirements or will obtain clearance from insurance regulators to issue contracts providing certain coverage against mechanical breakdown typically the contracts issued by company will cover products selected by customers from merchandise lines offered in parent’s stores upon which company offers contracts the contracts will also be issued covering products purchased at other stores the contracts issued with respect to products offered by stores other than parent’s stores however will only be those products that will be able to be characterized into the then current consideration paid_by the purchaser of the contract company as the obligor on the contract will pay on the purchaser’s behalf for the cost of parts and services performed by a qualified repair facility that company may designate necessary to maintain the proper operating condition for the underlying product generally the term of the contract begins on the date when the customer takes possession of the underlying product or some later date after the product has been purchased and expires at a specified time parts and service under any warranty will be provided under that warranty in addition to this indemnity feature most of the contracts contain a paragraph that provides that at the request of the purchaser of the contract company will pay parent’s a division to perform an annual preventative maintenance check-up on any covered product the checks include such activities as adjustments changing of fluids cleaning of internal components inspections testing and tuning of a purchased product unrelated to the loss event of a mechanical breakdown depending upon the particular product and the contract option purchased the annual check if requested as well as the indemnity work resulting from a mechanical breakdown may be conducted in the home of the purchaser of the product or at parent’s facilities the contracts will be marketed at parent stores through telemarketing and by parent’s a division repair technicians the marketing of the contracts will feature both the indemnity protection that the purchaser of the product will secure against mechanical breakdown of that product and the ability of the purchaser to request a check of the product the contracts which will cover products purchased at both parent’s stores and other stores do not duplicate coverage provided under the warranties of the manufacturer and retailer it is expected that company will have between y and z employees the primary activities of the company employees will be the development of policy and products oversight over the sales activities and marketing oversight of claims entering into and maintaining arms-length relationships with related and unrelated third parties and accumulating data for operations finance and business_development_company will not itself provide any repair services it is anticipated that company will contract with parent’s repair division for the provision of most repair and maintenance services in certain circumstances for example company will utilize unrelated companies or individuals for the repair and maintenance operations under the contracts for consumer products sold by parent’s c division company will also rely on unrelated independent contractors for the provision of repair and maintenance services for the contracts sold in certain rural areas company will transact the contract business as a third-party obligor in those states which merchandise lines for which company plans to issue the contracts the contracts will be priced based upon a number of factors such as the length of the term of the coverage requested by the purchaser of the contract and the experience of a merchandise line and the underlying products within that line to include whether work on the product is going to require a visit to the purchaser’s home permit third-party obligor arrangements and do not regulate the contracts as insurance in order to comply with state law requirements company will maintain assets with a value of more than dollar_figurex further company will satisfy state regulatory requirements in addition company will reinsure a significant portion of the original risk assumed by company under the contracts with reinsurer however pursuant to representation f below company will not currently deduct any coverage it obtains from reinsurer with respect to the portion of its obligation as a premium paid for reinsurance under sec_832 as indicated above reinsurer currently reinsures risk under various credit agreements sold by parent having company reinsure with reinsurer will allow parent to consolidate in one entity all of its reinsurance businesses company however as the obligor on the contracts will in all cases remain directly liable to the retail buyers of the contracts in connection with the above transaction it is represented as follows a none of the contracts issued by company will cover the payment of costs for which the manufacturer or retailer of the product would be liable for under a base warranty express or implied b fees for the repair and maintenance services provided through parent’s a division will be calculated on a fee for service basis and will be charged to company at the same arms-length rates charged to third parties c company represents that a list of the current merchandise lines for which it plans to issue the contracts is attached as exhibit a the list of merchandise lines may change from year to year d company represents that for each merchandise line for which a contract will be issued that includes a preventative maintenance provision the portion of the total contract premium allocable to the provision will not exceed q e if the portion allocable to the provision exceeds q for any year for a merchandise line company will treat the contract premium for that merchandise line for that year in its entirety as advance_payments for services and not as an insurance premium f company represents that it will treat each year as advance_payments for services pursuant to 372_us_128 an amount equal to that portion of the total contract premium for each merchandise line allocable to the provision company further represents that the portion of the premium for the contract will be determined based on company’s costs including direct and indirect_costs and a profit element attributable to the provision company further represents that it will either retain such schlude income and the obligations related thereto or if it transfers the obligations to reinsurer it will not treat the consideration for the assumption of such obligations by company as currently deductible reinsurance premiums under sec_832 g company represents that its primary and predominant business activity is the issuing of the contracts to the extent that a portion of its revenues are attributable to the provision of its contracts company represents that its primary and predominant business activity is not the providing of preventative maintenance services or other services not integral to the indemnity feature of the contract law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 provides with an exception not relevant here that gross_income includes all other items constituting gross_income under subchapter_b of the code eg including services income under sec_61 sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determine in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that the taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that the taxpayer was not recognized as an insurance_company for state law purposes sec_61 of the code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_451 of the code provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly be accounted for as of a different period sec_1_451-1 of the regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and its amount can be determined with reasonable accuracy see also sec_1_446-1 same regulatory language a number of cases have been decided by the supreme court dealing with prepaid_income in 353_us_180 and 367_us_687 the supreme court was confronted with accrual basis taxpayers who after receiving in advance dues from their members sought to defer part of the dues until the next taxable_year in american automobile assn the court held that the commissioner did not abuse his discretion in rejecting the taxpayer’s method_of_accounting that attempted to spread the taxation of prepaid dues beyond the year of actual receipt and thus approved the commissioner’s ability to require the taxation of such dues in the year of receipt in schlude v commissioner supra the supreme court in upholding the commissioner’s determination that the cash receipts negotiable notes received and contract installments due and payable during the year were taxable currently found the issue to be squarely controlled by the american automobile assn case the court relied upon the fact that the advance_payment related to services which were to be performed only upon the customer’s demands without relation to fixed dates in the future the court quoting from 292_us_182 to the effect that it is the right to receive and not the actual receipt that determines the inclusion of the amount in gross_income of an accrual basis taxpayer and citing 360_us_446 found that the right to receive the contract installments had become fixed at least at the time they were due and payable in the first three supreme court cases referred to above in this paragraph payment was received in advance by accrual basis taxpayers in automobile club of michigan and american automobile assn payment was in the form of cash and negotiable promissory notes in schlude payment was in the form of cash and negotiable promissory notes it was this fact of payment that required the amounts received to be included in income in the year of receipt even for accrual basis taxpayers neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 as modified by revrul_2001_31 2001_26_irb_1348 while parent_corporation purchased a group-term_life_insurance from its wholly owned insurance subsidiary this did not cause the arrangement to be self-insurance because the economic risk of loss was not that of parent if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the non- portion of the contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the non- portion of the contracts are aleatory contracts under which company for a fixed price is obligated to indemnify the purchaser of the contract for economic loss not covered by warranties provided by a manufacturer or a retailer arising from the mechanical breakdown of and repair expense to a purchased covered product thus the non- portion of the contracts are not prepaid service contracts because company’s liability is limited to indemnifying the holder of the contract for losses in the event a mechanical breakdown occurs company does not provide any repair services itself and services that the company will provide to the holder of the contract will be treated as services income to company under representations e and f above further by accepting a large number of independent homogenous risks in each of its merchandise lines company has distributed the risk of loss under the qualifying contracts so as to make the average loss more predictable finally based on company’s representations we conclude that under sec_1_801-3 of the regulations company qualifies as an insurance_company for purposes of sec_831 of the code conclusions accordingly based solely on the information and representations made and provided that company complies with representations a through g above it is concluded as follows except for any of the contracts treated by company as contracts for services in their entirety in accordance with representation e above the portion of each contract that is not allocable to the provision will be treated as an insurance_contract for purposes of sec_1 of the regulations company qualifies as an insurance_company for federal_income_tax purposes caveats except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the contracts and retained by parent or other retailer is deductible as a commission expense by company the rulings contained in this letter are based upon information and representations submitted by company while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to company sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products exhibit a list of merchandise line in force
